This case involves the construction of Rule 22 of the Revised Statutes of the United States, § 4233. The rule is as follows, to wit: "Every vessel overtaking any other vessel shall keep out of the way of the last mentioned vessel." The question is whether the rule holds in its application to the overtaking vessel until she has completely passed the other, or only until her stem and stern are ahead of the stem and stern of the other. We think the rule, having designated one of the vessels as the overtaking vessel, makes it the duty of that vessel to keep out of the way of the other until she has completely passed it, the object being to prevent a collision between them while the vessel so designated is in the act of passing the other. That this is the true construction is the more apparent from a consideration of Rule 23 contained in the same section, which prescribes that where one of two vessels is directed to keep out of the way, the other shall keep her course. To construe *Page 24 
these rules so that they should shift in their application from one vessel to the other, and perhaps shift more than once, during the continuance of the danger against which they were intended to guard, would not be to construe them so as best to accomplish the purpose for which they were designed.
The petition for new trial is denied, and judgment will be entered for the plaintiff on the verdict.
Petition dismissed.